THE COURT,
in giving judgment in the case, remarked, that in many charter parties there is no letting or hiring of the ship, but only a contract to carry freight for the charterers, the owner continuing to hold possession and retaining the control of the vessel and her movements; the captain and crew being subject to the control of the owner. This case differs from that. Here is a transfer of the right of possession to the charterer, the libellant; and by the terms of the charter, he had the sole right of possession ■under the charter party, and the decision of the court must be to restore him to the actual possession. A court of admiralty will restore a party having such right when he had been wrongfully deprived of it where the respondent had been the wrong doer. The decree of the court must be to that effect, and the respondents must pay the costs.
Counsel for the respondent said they intended to appeal to the United States circuit court, and asked for a specific order in damages and costs, and they would give the usual security. Counsel for the libellant said his client wanted the ship to depart on her voyage, and -that her value was estimated at $20,000, in which sum the libellant was willing to give security. The judge declined to make any further order, except the regular papers were served.